DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 13 November 2020 cancels claims 19-30 and adds claim 31. Applicant’s amendment has been fully considered and entered.
Allowable Subject Matter
Claims 1-18, 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose the claimed challenge response authentication scheme that requires a challenge message to include challenge data encrypted using a group public key, and the challenge message is additionally encrypting using the public key of the intended recipient of the challenge message. The recipient of the challenge message, transmits a response message that includes response data encrypted using the group public key such that the response message is encrypted using the public key of the device that transmitted the challenge message. 
The closest prior art, Spalka (US Publication No. 2011/0154025), a challenge response authentication scheme that includes a challenge message that is encrypted using the public key of the intended recipient, and the intended recipient provides a response message that is encrypted using the public key of the device that transmitted the challenge message. The prior art does not disclose that the challenge message includes challenge data encrypted using a group public key and the response message includes response data encrypted using the group public key.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hursti, WO 2014/106148 A1, discloses a data exchange system that utilizes challenge/response techniques with group public/private key pairs utilized for data key encryption/decryption.
Futa, U.S. Patent No. 7,813,512, discloses an encrypted communication system that utilizes encrypted challenge/response techniques for mutual authentication. 
	Kok-Wah, WO 2010/010430 A2, discloses an authentication system that utilizes encrypted challenge and response messages based on user public/private key pairs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437